DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 22, 23  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 21 of U.S. Patent No. 10039166. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and process of the elements in the current application are equivalent to the PN US 10039166.


Current Application
PN US 10039166
With regards to claim 11. (Original) 
A dimming system for controlling a load, the dimming system including: 
a plurality of dimmers connected in series with the load and an alternating current (AC) source, 
whereby each of the plurality of dimmers are connected in parallel with each other, wherein each of the plurality of dimmers has 
a user interface and a dimmer circuit for controlling AC to the load, and
wherein the dimmer circuit includes: 




a controller configured to:
receive a user control signal from the user interface indicating a command for at least one of the plurality of dimmers, 
wherein if the controller of an initiating one of the plurality of dimmers receives the user control signal, 

wherein each of the plurality of dimmers except the initiating one of the dimmers is further configured to: 

detect a zero-crossing of the AC to the load and track the conduction period of the load for each half cycle of the AC based on a duty cycle of the zero-crossing of the AC to the load;




the controller of the initiating one of the dimmers generates one or more signalling pulses on a control waveform for at least one half cycle of the AC to the load based on the user control signal, 
the controller of each of the plurality of dimmers except the initiating one of the dimmers detects the one or more signalling pulses for the at least one half cycle of the AC and determines the command 


With regards to claim 22. (Original) 
A signalling method for a plurality of dimmers controlling a load connected in series with an alternating current (AC) source, whereby each of the plurality of dimmers are connected in parallel with each other, the method includes: 
receiving a user control signal from an initiating one of the plurality of dimmers indicating a command for at least one of the plurality of dimmers and the load; 
the initiating one of the plurality of dimmers generating one or more signalling pulses on a control waveform for at least one half cycle of the AC to the load based on the user control signal; 
the load detecting the one or more signalling pulses for the at least one half cycle of the AC; and 
the load determining the command based on the one or more signalling pulses for the at least one half cycle of the AC.


wherein the controller of each of the plurality of dimmers except the initiating one of the dimmers is further configured to: 

detect a zero-crossing of the AC to the load and track the conduction period of the load for each half cycle of the AC based on a duty cycle of the zero-crossing of the AC to the load,



With regards to claim 23. (Original) 
A dimming system for controlling a load, the dimming system including: a plurality of dimmers connected in series with the load and an alternating current (AC) source, 
whereby each of the plurality of dimmers are connected in parallel with each other, 

wherein each of the plurality of dimmers has a user interface and a dimmer circuit for controlling AC to the load, and 
wherein the dimmer circuit includes:




a controller configured to: receive a user control signal from the user interface indicating a command for at least one of the plurality of dimmers, 
wherein if the controller of an initiating one of the plurality of dimmers receives the user control signal, 




the controller of the initiating one of the dimmers generates one or more signalling pulses on a control waveform for at least one half cycle of the AC to the load based on the user control signal, 
a controller of the load detects the one or more signalling pulses for the at least one half cycle of the AC and determines the command based on the one or more signalling pulses for the at least one half cycle of the AC.

A dimming system for controlling a load, the dimming system including: 
a plurality of dimmers connected in series with the load and an alternating current (AC) source, 
whereby each of the plurality of dimmers are connected in parallel with each other, wherein each of the plurality of dimmers has 
a user interface and a dimmer circuit for controlling AC to the load, and 
wherein the dimmer circuit includes: 
an AC switch for switching the AC to the load at a conduction angle to control the load, whereby the AC is conducted to the load in an ON state and not conducted to the load in an OFF state; and 
a controller configured to: 
determine the conduction angle of the load to control turn-ON at each half cycle of the AC source to control switching of the ON and OFF states of the AC switch based on at least a user control signal from the user interface indicating the conduction angle of the load; 





detect a zero-crossing of the AC to the load; and track the conduction angle of the load by detecting change in the conduction angle of the load based on the zero-crossing of the AC to the load, and wherein if the controller of an initiating one of the plurality of dimmers determines a new conduction angle of the load based on the user control signal,
 the controller of the initiating one of the dimmers uses the new conduction angle, the controller of each of the plurality of dimmers except the initiating one of the dimmers detects a change in the conduction angle of the load in response to the new conduction angle, and 
the controller of each of the plurality of dimmers except the initiating one of the dimmers adopts the new conduction angle. 



    20. A method of controlling a load connected in series with an alternating current (AC) source and a plurality of dimmers for controlling AC to the load, whereby each of the plurality of dimmers are connected in parallel with each other, 
the method includes: 

receiving a user control signal from an initiating one of the plurality of dimmers intending to change a conduction angle of the load to a new conduction angle; determining the new conduction angle of the load based on the user control signal to control turn-ON at each half cycle of the AC source; switching the AC to the load at the new conduction angle to control the load at the initiating one of the plurality of dimmers, whereby the AC is conducted to the load in an ON state and not conducted to the load in an OFF state; 







detecting a zero-crossing of the AC to the load; tracking the conduction angle of the load by detecting change in the conduction angle of the load based on the zero-crossing of the AC to the load at each of the plurality of dimmers except the initiating one of the dimmers in response to the new conduction angle; and adopting the new conduction angle at each of the plurality of dimmers except the initiating one of the dimmers. 

    21. A dimming system for controlling a load, the dimming system including: 
a plurality of dimmers connected in series with the load and an alternating current (AC) source, 


whereby each of the plurality of dimmers are connected in parallel with each other, 

wherein each of the plurality of dimmers has a user interface and a dimmer circuit for controlling AC to the load, and wherein the dimmer circuit includes: an AC switch for switching the AC to the load at a 


a controller configured to: determine the conduction angle of the load to control turn-ON at each half cycle of the AC source to control switching of the ON and OFF states of the AC switch based on at least a user control signal from the user interface indicating the conduction angle of the load; detect a zero-crossing of the AC to the load; and track the conduction angle of the load by detecting change in the conduction angle of the load based on the zero-crossing of the AC to the load, and 
wherein if the controller of an initiating one of the plurality of dimmers determines a new conduction angle of the load based on the user control signal, the controller of the initiating one of the dimmers uses the new conduction angle, the controller of each of the plurality of dimmers except the initiating one of the dimmers detects a change in the conduction angle of the load in response to the new conduction angle, and the controller of each of the plurality of dimmers except the initiating one of the dimmers turns-OFF the respective AC switch. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 1-2, 9, 11-12, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (EP 2429092 A1) in view of Stelmach (WO 2013063646 A1)

With regards to claim 1. (Currently Amended) , Nielsen disclose(s):
A signalling method for a plurality of dimmers (1, 1’; fig 4) controlling a load (2) connected in series with an alternating current AC source (L, N), whereby each of the plurality of dimmers are connected in parallel with each other (see 1 and 1’ in fig 4; [0025]), the method includes: 
receiving a user control signal from an initiating one of the plurality of dimmers (see 1’; fig 4) indicating a command for at least one of the plurality of dimmers (see command in [0036]); 
the initiating one of the plurality of dimmers generating one or more signalling pulses on a control waveform for at least one half cycle of the AC to the load based on the user control signal (“The control device 1' of which the push-button 1 0' was pressed switches to the off state illustrated in box 110, and signals a command to the other control device 1 by reducing the voltage drop between the phase 3 and the supply lead 4 in an appropriate number of consecutive AC cycles.” [0036]); 
each of the plurality of dimmers except the initiating one (1; fig 4) of the dimmers detecting the one or more signalling pulses for the at least one half cycle of the AC (“Receiving this command the other control device 1 also goes to the off state, as illustrated in box 111, and stops supplying the load.” [0036]); and 
each of the plurality of dimmers except the initiating one of the dimmers determining the command based on the one or more signalling pulses for the at least one half cycle of the AC (“Receiving this command the other control device 1 also goes to the off state, as illustrated in box 111, and stops supplying the load.” [0036]);

detect a zero-crossing (9; fig 2) of the AC to the 

Nielsen does not disclose(s):
detect a zero-crossing of the AC to the load and track the conduction period of the load for each half cycle of the AC based on a duty cycle of the zero-crossing of the AC to the load
Stelmach teaches
signalling method for a plurality of dimmers (figs 2b, 3) configured to: 
detect a zero-crossing of the AC (310; fig 3) to the load (210 [0010]) and track the conduction period of the load (see fig 440 [0033], fig 4c) for each half cycle of the AC based on a duty cycle of the zero-crossing of the AC to the load (see relationship between 430 which is a non-conduction period and duty cycle of 440; the examiner takes the position that a conduction period is related to a non-conduction period)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Nielsen by implementing the detect a zero-crossing of the AC to the load and track the conduction period of the load for each half cycle of the AC based on a duty cycle of the zero-crossing of the AC to the load as disclosed by Stelmach in order to smooth dimming action resulting in the control of luminosity  as taught/suggested by Stelmach ([0006]).

With regards to claim 2. (Previously Presented) Nielsen as modified disclose(s):

Stelmach further discloses
further including: 
the initiating one of the plurality of dimmers altering a conduction period of the control waveform for said at least one half cycle of the AC to the load for the one or more signalling pulses based on the user control signal (see tc +422 being conduction time; fig 4b; see [0041-0042,]);
each of the plurality of dimmers except the initiating one of the dimmers detecting a change in the conduction period for the at least one half cycle of the AC (“the dimmer apparatus can directly control the brightness level or on/off state of the load, with the remote apparatus providing indirect control of the load via communication with the dimmer apparatus over the one-wire interconnection link 236” [0029]); and 
each of the plurality of dimmers except the initiating one of the dimmers determining the command based on the change in the conduction period for the at least one half cycle of the AC [0046].

With regards to claim 9. (Currently Amended) Nielsen as modified disclose(s):
The signalling method according to claim 1, 
Stelmach further discloses
further including detecting the change in the conduction period (see fig 440 [0033], fig 4c) for the at least one half cycle of the AC based on a change in the duty cycle of the zero-crossing (310; fig 3) (see relationship between 430 which is a non-conduction period and duty cycle of 440; the examiner takes the position that a conduction period is related to a non-conduction period) of the AC to the load.

With regards to claim 11. (Currently Amended) Nielsen disclose(s):

a plurality of dimmers (1, 1’; fig 4) connected in series with the load (2) and an alternating current AC source (L, N), whereby each of the plurality of dimmers are connected in parallel with each other (see 1 and 1’ in fig 4; [0025]), wherein each of the plurality of dimmers has a user interface (pushbuttons [0032]) and a dimmer circuit (6, 7; fig 2; [0027]) for controlling AC to the load, and wherein 
the dimmer circuit includes: 
a controller (7; fig 2) configured to:
receive a user control signal from the user interface (pushbutton [0032]) indicating a command for at least one of the plurality of dimmers [0036, 0038], 
wherein if the controller of an initiating one of the plurality of dimmers receives the user control signal, the controller of the initiating one of the dimmers generates one or more signalling pulses on a control waveform for at least one half cycle of the AC to the load based on the user control signal [0036], 
the controller of each of the plurality of dimmers except the initiating one of the dimmers detects the one or more signalling pulses for the at least one half cycle of the AC and determines the command based on the one or more signalling pulses for the at least one half cycle of the AC (“Receiving this command the other control device 1 also goes to the off state, as illustrated in box 111, and stops supplying the load.” [0036]);
wherein the controller of each of the plurality of dimmers except the initiating one of the dimmers is further configured to: 
detect a zero-crossing of the AC (9; fig 2) to the load 

Nielsen does not disclose(s):
detect a zero-crossing of the AC to the load and track the conduction period of the load for each half cycle of the AC based on a duty cycle of the zero-crossing of the AC to the load
Stelmach teaches
a dimmer (fig 3) configured to: 
detect a zero-crossing of the AC (310; fig 3) to the load (210 [0010]) and track the conduction period of the load (see fig 440 [0033], fig 4c) for each half cycle of the AC based on a duty cycle of the zero-crossing of the AC to the load (see relationship between 430 which is a non-conduction period and duty cycle of 440; the examiner takes the position that a conduction period is related to a non-conduction period)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Nielsen by implementing the detect a zero-crossing of the AC to the load and track the conduction period of the load for each half cycle of the AC based on a duty cycle of the zero-crossing of the AC to the load as disclosed by Stelmach in order to smooth dimming action resulting in the control of luminosity  as taught/suggested by Stelmach ([0006]).

With regards to claim 12. (Previously Presented) Nielsen as modified disclose(s):
The dimming system according to claim 11, 
Stelmach further discloses
wherein the controller of the initiating one of the dimmers alters a conduction period of the control waveform for the at least one half cycle of the AC to the load for the one or more 
the controller of each of the plurality of dimmers except the initiating one of the dimmers detects the change in the conduction period for the at least one half cycle of the AC (“the dimmer apparatus can directly control the brightness level or on/off state of the load, with the remote apparatus providing indirect control of the load via communication with the dimmer apparatus over the one-wire interconnection link 236” [0029])and
 determines the command based on the change in the conduction period for the at least one half cycle of the AC [0046].

With regards to claim 19. (Currently Amended) Nielsen as modified disclose(s):
The dimming system according to claim 11, 
Stelmach further discloses
wherein the controller is further configured to detect the change in the conduction period for the at least one half cycle of the AC based on a change in the duty cycle of the zero-crossing of the AC to the load (see relationship between 430 which is a non-conduction period and duty cycle of 440; the examiner takes the position that a conduction period is related to a non-conduction period).

With regards to claim 21.(Currently Amended) Nielsen as modified disclose(s):
The dimming system according to claim 11. 
Nielsen further discloses
wherein the controller includes a signalling receiver circuit configured to detect the rate of change in voltage at each of the plurality of dimmers (see voltage detector in [0020, 0011]).

Allowable Subject Matter
Claim(s) 3-7, 13-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, the prior art fails to teach or suggest a/an method requiring:
further including the initiating one of the dimmers increasing the conduction period of the control waveform by a designated period to form one of the signalling pulses for each of the least one half cycle of the AC to the load, in combination with the other limitations of the claim.
With regards to claim 13, the prior art fails to teach or suggest a/an system requiring:
wherein the controller of the initiating one of the dimmers increases the conduction period of the control waveform by a designated period to form one of the signalling pulses for each of the least one half cycle of the AC to the load, in combination with the other limitations of the claim.
With regards to claim(s) 4-7, 14-17, it/they would be allowable in virtue of dependency.

Response to Arguments
Applicant’s arguments with respect to the claims (art rejection) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed 11/18/2021 (double patenting rejection) have been fully considered but they are not persuasive. 
Applicant states that “the current application and Vanderzon differ in that the present invention operates by the injection of signaling pulses. These signaling pulses communicate digital data information between the dimmers”, it is noted that those features upon which applicant relies (i.e., signaling pulses communicate digital data information between the dimmers) are not .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RENAN LUQUE/Primary Examiner, Art Unit 2844